Citation Nr: 1100577	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinea pedis, to include as 
secondary to service-connected callosities.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In June 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 


FINDING OF FACT

Tinea pedis was not present in service or shown to be causally or 
etiologically related to the Veteran's military service or to a 
service-connected disability.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by the Veteran's 
active military service, nor is it proximately due to or 
aggravated by service-connected callosities.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
June 2009.  The Court of Appeals for Veterans Claims (Court) has 
held "that a remand by this Court or the Board confers on the 
Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The purpose of the remand was to 
achieve further development of the claim, namely to schedule a VA 
examination.  A review of the post-remand record shows that a VA 
examination was performed in July 2009.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the remand, and that the Board may now proceed 
with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with VCAA notification letters in February 2006 and May 2006, 
prior to the initial unfavorable AOJ decision issued in September 
2006.  

The Board observes that the pre-adjudicatory VCAA notice issued 
in February 2006 informed the Veteran of the type of evidence 
necessary to establish service connection on a direct and 
secondary basis, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  The May 2006 letter also supplied information on 
the substantiation of disability ratings and effective dates.  
Thus, the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private treatment records, and the reports of July 2006 
and July 2009 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
Veteran has not identified additional, relevant treatment records 
VA needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, once VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board observes that the July 2006 and 
July 2009 VA examiners reviewed the claims file, noted relevant 
documents in the treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  The July 2009 examiner then offered an opinion with a 
rationale based on all the evidence of record.  There is nothing 
to suggest that the examiner's opinion is not sufficiently based 
in the facts of the case or that an arbitrary conclusion was 
reached.  

As for the July 2006 VA examination, the Board observes that the 
examiner failed to render an opinion.  However, the examination 
is still probative with regard to the clinical findings.  
Therefore, the Board determines that the examination report is 
not wholly inadequate due to the lack of a nexus opinion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran has contended alternately that he has had itching and 
burning of his feet since service and that his itching, burning, 
blisters, and rash are related to treatment for his service-
connected callosities.  Therefore, he argues that service 
connection is warranted for his skin disorder of the feet, 
diagnosed as tinea pedis. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.   
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
decision that clarified the circumstances under which a veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).   Effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected disease 
or injury," and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran was specifically informed of the 
evidence necessary to establish secondary service connection, but 
not of the need to establish a baseline severity.  However, the 
Board finds no prejudice to the Veteran as a result of this 
omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the claim 
for service connection is herein denied, the question of change 
in severity of the Veteran's tinea pedis due to the Veteran's 
service-connected callosities and/or treatment is rendered moot.

Medical records show that the Veteran has been treated for 
callosities of both feet since his military service.  
Additionally, VA treatment records reveal treatment for tinea 
pedis, and tinea pedis was also diagnosed at the July 2006 and 
July 2009 VA examinations.  Thus, the competent evidence does 
reflect a current disorder of tinea pedis.  

However, although the callosities existed for many years, there 
is no competent and probative evidence of a relationship between 
the service-connected callosities or the related medication and 
the tinea pedis or between the tinea pedis and the Veteran's 
military service.  In this regard, the Board first notes that the 
Veteran's service treatment records are silent for complaint, 
treatment, or diagnosis related to a rash or fungal infection of 
the feet, although his feet were examined in connection with 
callosities.  
However, the December 2005 VA treatment record is the first 
reference to tinea pedis in the medical evidence.  Post-service 
treatment records from the 1980s and 1990s reveal that the 
Veteran was treated for callosities, but again no reference is 
made to a rash or infection of the feet at that time.  The lapse 
in time between service and the first complaints and diagnoses 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Further, the competent evidence does not relate the Veteran's 
tinea pedis to his military service or service-connected 
callosities.  The Board notes that the July 2006 VA examiner 
references frostbite in service as part of the medical history 
relevant to the Veteran's tinea pedis; however, the examiner does 
not offer an opinion as such.  Rather, the examiner was merely 
restating the Veteran's self-reported history.  Further, there is 
nothing in the service treatment records to indicate that the 
Veteran experienced frostbite of his feet during service or that 
he suffers any cold injury residuals.  Thus, the Board finds that 
the July 2006 VA examination report does not offer an opinion 
probative of the etiology of the Veteran's tinea pedis.

As discussed above, the Veteran was afforded a VA examination in 
July 2009, and that examiner provided an opinion.  She indicated 
that the Veteran's tinea pedis was not related to service as 
there was no reference to the disorder in service treatment 
records, which would include the Veteran's service separation 
examination, at which point he denied problems of the skin.  
Additionally, she found that the tinea pedis was not due to the 
callosities because there was no causal relationship between the 
two.  The examiner stated that tinea pedis and onychomycosis of 
the toenails were fungal infections with no association with the 
service-connected callosities.  

The Veteran claims that his tinea pedis was due to treatment for 
his callosities, that is, a side effect of topical ointments.  
However, it is not apparent to the Board that the Veteran is 
regularly treated with topical ointments for his callosities.  
Treatment records and VA examination reports note that the 
Veteran has used creams, but these creams are associated with his 
fungal infection.  Even the Veteran's statements are unclear as 
to whether the creams he is claiming are for his callosities or 
fungal infection.  Moreover, even if a topical cream treatment 
for the callosities was administered and could cause a rash or 
skin disorder of the feet, there is no competent evidence 
suggesting that such cream causes a fungal infection such as 
tinea pedis.  Rather, competent evidence associates tinea pedis 
exclusively with fungal infection.

Thus, the only evidence of record that the Veteran's tinea pedis 
began in service or is secondary to his service-connected 
callosities is his own statements.  Under certain circumstances, 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Thus, the Veteran is competent to 
describe symptoms such as itching and burning, but he is not 
competent to ascribe those symptoms to a particular cause.  In 
fact, the Veteran's contrasting assertions that his symptoms have 
both been present since service and also manifested as a result 
of topical creams for his callosities underscores the fact that 
he is not competent to diagnose the cause of his symptoms or 
assess their etiology.  In the absence of any competent evidence 
connecting the Veteran's tinea pedis to his military service or 
to his service-connected callosities, and in light of competent 
evidence against such a relationship, the claim must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim for service connection for tinea 
pedis, and his claim must be denied.




ORDER

Service connection for tinea pedis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


